Exhibit 10.2

 

LOGO [g76096g73g59.jpg]

October 1, 2015

Pascal E.R. Girin

440 Arcaro Way, #206

Cordova, TN 38018

Re: Letter Agreement

Dear Pascal:

The purpose of this letter agreement (this “Agreement”) is to summarize certain
terms regarding your future employment with Wright Medical Group, Inc. and its
subsidiaries and affiliates (collectively, the “Company”) upon completion of the
merger (the “Merger”) between Wright Medical Group, Inc. (“WMG”) and Tornier
N.V. For the avoidance of doubt, the term the “Company” as used herein includes
Wright Medical Group N.V. upon completion of the Merger, which at such time will
be formerly known as Tornier N.V.

This Agreement is intended to confirm that your employment will terminate,
pursuant to your resignation from employment, in connection with a “change in
control” as contemplated by the terms of that certain Separation Pay Agreement
dated as of November 29, 2012 between Wright Medical Technology, Inc. (“WMT”)
and you (the “Separation Pay Agreement”). Further, this Agreement is intended to
amend the Separation Pay Agreement and, except as specifically set forth in this
Agreement, the parties to this Agreement hereby agree that the Separation Pay
Agreement will remain in full force and effect in accordance with its terms.
This Agreement, together with the Separation Pay Agreement, sets forth the
entire agreement of the parties hereto with respect to the subject matter
hereof, and all prior oral discussions and writings are merged into this
Agreement and the Separation Pay Agreement.

1. Resignation from All Board and Officer Positions as of Effective Time of
Merger. You agree to and hereby resign from all director and officer positions
with WMG, WMT and any and all other subsidiaries and affiliates of the Company,
effective as of the effective time of the Merger (the “Effective Time”). In
furtherance of the foregoing, upon the request of the Company, you agree to
execute and deliver to the Company any resignations or corporate, governmental
or other documents necessary to effect your resignation as a director and/or
officer of WMG, WMT and any and all other subsidiaries and affiliates of the
Company; provided, however, that any such request of you in furtherance of the
foregoing will be reasonable.



--------------------------------------------------------------------------------

LOGO [g76096g73g59.jpg]

 

2. Resignation from Employment; At-Will Employment Prior to Resignation Date;
Entitlement to Severance Pay and Benefits and Other Payments. You agree to and
hereby resign as an employee of the Company, including any and all other
subsidiaries and affiliates of the Company, effective as of the close of
business on December 1, 2015 or such earlier date as agreed upon by the Company
and you (the “Resignation Date”). Notwithstanding the foregoing, nothing in this
Agreement constitutes a promise by the Company or you of your continued
employment by the Company, and your employment with the Company is and will
remain “at-will,” meaning that either you or the Company may terminate your
employment relationship with the Company at any time for any reason. In
addition, notwithstanding the foregoing, if you accept full-time employment with
another employer prior to the Resignation Date as described above, the
“Resignation Date” as used in this Agreement shall mean such earlier date on
which you began such full-time employment and your employment with the Company
will be deemed terminated as of such earlier date. In addition, notwithstanding
the foregoing, if your employment is otherwise terminated for any reason prior
to the Resignation Date as described above, the “Resignation Date” as used in
this Agreement shall mean such earlier date on which your employment with the
Company terminated. For the avoidance of doubt, the parties to this Agreement
understand, acknowledge and agree that regardless of the reason, if any, of the
termination of your employment on or prior to December 1, 2015, you will be
entitled to the severance pay and benefits under Section 6 of the Separation Pay
Agreement.

3. Continuing Benefits as Employee Prior to Resignation Date. After the
Effective Time and prior to the Resignation Date, you will remain an employee of
the Company, or one of its subsidiaries, through the Resignation Date and
continue to: (1) receive your base salary as in effect as of the Effective Time,
payable in accordance with the customary payroll practices of the Company as the
same exists from time to time; (2) be eligible to participate in health
insurance, retirement, disability and other benefit programs provided to
officers of the Company on terms no less favorable than those available to
officers of the Company; (3) be entitled to the same number of vacation days,
holidays, sick days and other benefits as are generally allowed to officers of
the Company in accordance with the Company’s policies in effect from time to
time; and (4) be authorized to incur reasonable expenses in the discharge of
your services as an employee of the Company, in accordance with the Company’s
expense reimbursement policy, as the same may be modified by the Company from
time to time. Notwithstanding the foregoing, you hereby understand, acknowledge
and agree that you will not receive any annual or other equity awards after the
Effective Time and prior to the Resignation Date or otherwise. After the
Effective Time and prior to the Resignation Date, you are not expected to
maintain regular office hours in the Memphis, Tennessee office or any other
office of the Company, but may perform your duties and responsibilities from
your home, and will be available to Bob Palmisano on an as needed basis.

4. Continuing Obligations as Employee Prior to and After Resignation Date. You
hereby understand, acknowledge and agree that after the Effective Time and prior
to the Resignation Date, you will continue to remain subject to and bound by the
confidentiality, assignment of inventions, non-solicitation, non-interference
and non-competition, and other obligations under the Separation Pay Agreement,
which obligations will remain in full force and effect, and will survive your
resignation from employment as provided therein. You also hereby



--------------------------------------------------------------------------------

LOGO [g76096g73g59.jpg]

 

understand, acknowledge and agree that after the Resignation Date, you will
continue to remain subject to and bound by the terms of all prior agreements
which you have entered into with the Company, including without limitation the
Separation Pay Agreement, and all policies and procedures of the Company
applicable to you and which by their terms extend beyond the Resignation Date.

5. Payment of Post-Change in Control Severance. Notwithstanding the terms of the
Separation Pay Agreement, the Company agrees to pay you the severance payment
provided under Section 6.1 of the Separation Pay Agreement in the following
manner subject to the Company’s receipt by December 2, 2015 of a release in the
form of the release attached as Exhibit A to this Agreement that has been
executed by you after your Resignation Date and that has not been revoked within
the rescission period described in such release: (a) half in lump sum payable
within a reasonable period of time after the Resignation Date; and (b) the
remaining payment on or prior to December 31, 2015. Notwithstanding the terms of
the Separation Pay Agreement, the amount specified in clause (v) of
Section 6.2.1 of the Separation Pay Agreement shall be equal to your actual
annual incentive payout for the first half of 2015 and your prorated annual
incentive payment at target for the second half of 2015, in each case pursuant
to the terms of Wright’s annual incentive plan for 2015, and for clarity, no
amount shall be paid with respect to clause (ii) of Section 6.2.1 of the
Separation Pay Agreement.

6. Stock Options. The Company agrees to amend the agreements evidencing your
outstanding options to purchase WMG common stock (which options will convert
into options to purchase ordinary shares of Wright Medical Group N.V. in
connection with the Merger) prior to the Effective Time to extend the
post-termination exercise period of your options from 90 days to the respective
expiration dates of the options.

7. Consulting Agreement. If, as of the Resignation Date, you have not accepted
full-time employment or full-time engagement as an independent contractor of
another company or organization or if, as of the Resignation Date you have not
otherwise engaged in your own business on a full-time basis, the Company agrees
to engage you as an independent consultant pursuant to the terms of the
Consulting Agreement attached as Exhibit B to this Agreement (the “Consulting
Agreement”). It is anticipated that the monthly level of bona fide services that
you will perform for or on behalf of the Company and any of its subsidiaries or
affiliates following the Resignation Date pursuant to the terms of the
Consulting Agreement will be less than twenty percent (20%) of the average
monthly level of bona fide services performed by you over the thirty-six
(36) month period immediately preceding the Resignation Date and execution of
the Consulting Agreement.

8. Non-Disparagement. You agree that you will make no defamatory, disparaging,
critical, derogatory or negative oral or written comments regarding the Company,
or its products or services. The Company agrees that with the exception of
necessary internal high-level comments related to company business which will
remain confidential within the Company, neither the Company nor any of its
parent companies, subsidiaries or affiliates (specifically by and/or through
senior-level management personnel and Board members) will make any defamatory,
disparaging, critical, derogatory or negative oral or written comments regarding
you.



--------------------------------------------------------------------------------

LOGO [g76096g73g59.jpg]

 

9. At-Will Employment. Notwithstanding anything in this Agreement or the
Separation Pay Agreement to the contrary, nothing in this Agreement or the
Separation Pay Agreement constitutes a promise of continued employment of you by
the Company. Your employment with the Company is and will remain “at-will,”
meaning that either you or the Company may terminate the employment relationship
at any time for any reason.

10. Entire Agreement. This Agreement, together with the Separation Pay
Agreement, the Release attached as Exhibit A and the Consulting Agreement
attached as Exhibit B, is the entire agreement between you and the Company
relating to your employment and your resignation from employment, and your right
to any severance pay and benefits. Except as expressly provided otherwise in
this Agreement, this Agreement supersedes all prior oral and written agreements
and communications between the parties hereto. This Agreement will not be
modified, amended or terminated, except by a written agreement manually signed
by both parties hereto.

11. Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party
hereto and delivered to the other party, it being understood that both parties
hereto need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

LOGO [g76096g73g59.jpg]

 

Sincerely,

 

/s/ Robert J. Palmisano

Robert J. Palmisano

President and Chief Executive Officer

Wright Medical Group, Inc.

ACCEPTANCE

By signing below, I acknowledge that I have read, understand, and accept the
terms and conditions of the foregoing Agreement, which I accept as of this 1st
day of October, 2015:

 

/s/ Pascal E.R. Girin

Pascal E.R. Girin



--------------------------------------------------------------------------------

LOGO [g76096g73g59.jpg]

 

EXHIBIT A

RELEASE

GENERAL RELEASE,

INCLUDING RELEASE OF POTENTIAL ADEA CLAIMS

In further consideration for the payment of severance payments and benefits
provided under the Separation Pay Agreement between (i) Pascal E.R. Girin (the
“Executive”) and (ii) Wright Medical Technology, Inc. (the “Company”), the
Executive, for himself and the Executive’s heirs, executors, administrators, and
assigns, hereby unconditionally releases and forever discharges the Company and
each of the Company’s stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, affiliates, and all persons acting by, through, under, or in
concert with any of them (collectively, the “Released Party”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected
arising out of or relating to the Executive’s employment with the Company or
termination of such employment, including, but not limited to, claims under the
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended from time to
time, and other federal, state, or local laws prohibiting discrimination, any
claims the Executive may have with regard to the Executive’s hiring, employment,
and separation from employment, and any claims growing out of any legal
restrictions on the Company’s right to terminate its employees (“Claim(s)”),
which the Executive now has, owns or holds, or claims to have owned or held, or
which the Executive at any time may have had or claimed to have had against the
Company.

More specifically, by signing this Release, the Executive agrees to release any
actual and potential Claim that the Executive has or may potentially have,
either as an individual or standing in the shoes of the government, under any
federal, state or local law, administrative regulation or legal principle
(except as specifically provided to the contrary in this Release) against the
Company or any other Released Parties. The following listing of laws and types
of Claims is not meant to, and shall not be interpreted to, exclude any
particular law or type of Claim, law, regulation or legal principle not listed.
The Executive understands that the Executive is releasing all the Executive’s
Claims against the Company and all Released Parties including, but not limited
to any Claims for expense reimbursement or expenses, relocation assistance
Claims for invasion of privacy; breach of written or oral, express or implied,
contract; fraud or misrepresentation; Claims for assault, battery, defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, negligence,
negligent hiring, retention or supervision, retaliation, constructive discharge,
violation of whistleblower protection laws, unjust enrichment, violation of
public policy, and any Claims under ADEA, 29 U.S.C. § 626, as amended, the Older
Workers Benefit Protection Act of 1990 (“OWBPA”), 29 U.S.C. § 626(f), Title VII
of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the
Americans with Disabilities Act (“ADA”), as



--------------------------------------------------------------------------------

LOGO [g76096g73g59.jpg]

 

amended by the ADA Amendments Act of 2008 (“ADAAA”), 29 U.S.C. § 12101, et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended,
29 U.S.C. §§ 1001, et seq., the Equal Pay Act (“EPA”), 29 U.S.C. § 206(d), the
Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq., the Genetic
Information Nondiscrimination Act of 2008 (“GINA”), Tennessee Human Rights Act
and the Tennessee Disability Act, and any and all other Tennessee statutes,
regulations, and ordinances related to fair employment practices or employment
more generally, the False Claims Act, 31 U.S.C. § 3729, et seq., or any other
state human rights or fair employment practices act, and any other federal,
state, local or foreign statute, law, rule, regulation, ordinance or order. This
includes, but is not limited to, Claims for violation of any civil rights laws
based on protected class status and all other Claims for unlawful employment
practices, and all other common law or statutory Claims.

The Executive is not releasing and Claims shall not include any rights or Claims
the Executive has (1) pursuant to the Separation Pay Agreement between the
Executive and the Company, the Consulting Agreement between the Executive and
the Company, any equity award granted to the Executive by Wright Medical Group,
Inc. or the Indemnification Agreement between the Company or its affiliates and
the Executive; (2) to be indemnified and advanced expenses in accordance with
applicable law, or the Company’s and its affiliates’ corporate documents or to
be covered under any applicable directors’ and officers’ liability insurance
policies; (3) with respect to any rights which have accrued or become vested as
of the date of this Release, including any rights to any outstanding equity
awards; and (4) with respect to any Claims which arise after the Effective Date
of this Release.

This Release complies with the Older Workers Benefit Protection Act of 1990, as
amended from time to time.

 

  a. This Release is written in terms which the Executive understands;

 

  b. The Executive is advised of the Executive’s rights to consult an attorney
to review and for advice regarding whether to sign this Release;

 

  c. The Executive does not waive any rights or claims that may arise after the
date the Release is executed;

 

  d. The Executive is receiving consideration beyond anything of value to which
the Executive already is entitled; and

 

  e. The Executive has been given a reasonable period of time to consider this
Release (at least 21 days).

RIGHT TO RESCIND OR REVOKE

The Executive understands that insofar as this Release relates to the
Executive’s rights under the ADEA, it shall not become effective or enforceable
until seven (7) days after the Executive signs it. The Executive also has the
right to rescind (revoke) this Release only insofar as it extends to potential
Claims under the ADEA by written notice to Company within seven (7)



--------------------------------------------------------------------------------

LOGO [g76096g73g59.jpg]

 

calendar days following the Executive’s signing this Release (the “Rescission
Period”). Any such rescission (revocation) must be in writing, must explain that
the revocation is applicable to the Executive’s ADEA Claims, and must be either
hand-delivered to the Company or, if sent by mail, postmarked within the
applicable time period (below), sent by certified mail, return receipt
requested, and addressed as follows:

 

  (a) post-marked within the seven (7) day period;

 

  (b) properly addressed to:

 

       General Counsel

       Wright Medical Technology, Inc.

       1023 Cherry Road

       Memphis, TN 38117; and

 

  (c) sent by certified mail, return receipt requested.

The Executive understands that the consideration the Executive is receiving for
settling and releasing the Executive’s Claims is contingent upon the Executive’s
agreement to be bound by the terms of this Release. Accordingly, if the
Executive attempts to revoke this Release, the Executive understands that the
Executive is not entitled to the post-termination payments and benefits, other
than the Accrued Obligations, offered in the Separation Pay Agreement. The
Executive further understands that if the Executive attempts to revoke the
Executive’s release of the Executive’s ADEA Claims, the Executive must
immediately return to Company any post-termination payments and benefits, other
than the Accrued Obligations, that the Executive may have received under the
Executive’s Separation Pay Agreement; provided however, that if the Executive
decides to challenge the knowing and voluntary nature of this Release under the
ADEA and/or the OWBPA, the Executive is not required to return to Company any
consideration that the Executive received under the Executive’s Separation Pay
Agreement.



--------------------------------------------------------------------------------

LOGO [g76096g73g59.jpg]

 

AGREED AND ACCEPTED

The Company has advised the Executive of the Executive’s right to review this
Release with the Executive’s own attorney. The Executive has had the opportunity
to carefully read this Release and understands all its terms. In agreeing to
sign this Release, the Executive has not relied on any oral statements or
explanations made by the Company or any other Released Party, including their
employees or attorneys. The Executive understands, accepts, and agrees to be
bound by this Release. This Release shall be effective as of the date signed by
the Executive (“Effective Date”).

 

   EXECUTIVE: Dated:                     , 20       

 

            (Effective Date)    Signature    Name: Pascal E.R. Girin



--------------------------------------------------------------------------------

EXHIBIT B

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made effective as of the [•] day
of [•], 2015 (“Effective Date”) by and between Wright Medical Technology, Inc.,
and all subsidiaries and affiliates owned or controlled, directly or indirectly,
by Wright (“Wright”), located at 1023 Cherry Road, Memphis, TN 38117, and Pascal
E.R. Girin (“Consultant”). Wright and Consultant are referred to individually as
“Party” and referred to collectively as “Parties” in this Agreement.

In consideration of the mutual promises exchanged herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agrees as follows:

 

1. Consulting Services. Consultant agrees to render consulting services of the
nature described in the Addendum signed by the Parties and attached hereto, and
as may be requested from time to time by Wright. The Addendum is incorporated
into and made part of this Agreement. Consultant may determine, in Consultant’s
sole discretion, the means and manner of performing the Services except as
expressly limited by this Agreement. Wright retains the right to require that
Consultant satisfactorily perform the Services. Consultant will be responsible
for furnishing such supplies, tools and equipment as may be necessary to
complete Consultant’s tasks under this Agreement; provided, however, that
Consultant may retain and use his current Wright-owned computer and telephone
and will be reimbursed for telephone expenses incurred in connection with his
provision of services for Wright hereunder per the terms of Wright’s
reimbursement of expenses policy. Consultant will perform and/or personally
supervise all services provided to Wright under this Agreement. Consultant may
set his own hours with respect to Consultant’s duties under this Agreement.

 

2. Compensation. Wright will pay to Consultant, as compensation for the services
performed hereunder, the amount or amounts stated in the Addendum to this
Agreement. Wright will reimburse Consultant for all agreed-upon travel (other
than the normal daily expenses of working and commuting) and other reasonable
expenses incurred in connection with performing services for Wright. Consultant
will submit invoices to Wright at least once per month, and payment of
agreed-upon charges will be made within thirty (30) days of receipt of invoice.
If invoices are not submitted within ninety (90) days after services are
performed, Wright will not consider invoices for payment. Consultant agrees not
to incur any expenses in Wright’s name without the prior written authorization
of Wright.

 

3. Taxes. Consultant is an independent contractor and will have sole
responsibility for payment of all federal, state and local taxes or
contributions imposed or required under unemployment insurance, social security
and income tax laws and for filing all required tax forms with respect to any
amounts paid by Wright to Consultant hereunder and any amounts paid by
Consultant to its employees. Consultant will indemnify and hold Wright harmless
against any claim or liability (including penalties) resulting from failure of
Consultant to pay such taxes or contributions, or failure of Consultant to file
any such tax forms. Wright will file and provide to consultant the appropriate
Form 1099 relating to payments made pursuant to this Agreement.



--------------------------------------------------------------------------------

4. Insurance. Consultant will maintain, at Consultant’s expense, such insurance
as will fully protect Consultant from any claims for damage for bodily injury,
including death, and for property damage, which may arise from Consultant’s
activities under this Agreement, whether such activities are performed by
Consultant or by any subcontractor or anyone directly or indirectly employed by
either of them.

 

5. Confidential Information. Confidential Information will mean written
information, oral information, or information obtained by the inspection of
tangible objects, that relates to, business, technical, customer, marketing, and
financial information (whether written, oral or otherwise), including without
limitation, ideas, inventions, trade secrets, know how, documents, charts,
lists, software, drawings, materials, goods, product designs and plans,
equipment or samples, disclosed or delivered to Consultant by Wright, or arising
from work or services done by Consultant for Wright. Confidential Information
will not include to any information for which that Consultant can demonstrate by
competent written proof was (A) known to the public at the time of Wright’s
disclosure to Consultant or entered the public domain thereafter through no
fault of Consultant; (B) in Consultant’s possession free of any obligation of
confidentiality at the time of Wright’s disclosure to Consultant; or
(C) rightfully communicated to Consultant by a third party who was not under any
obligation of confidentiality.

 

6. Authorized Uses. Confidential Information will be used by the Consultant only
for purposes authorized in writing by Wright, will be treated by the Consultant
as confidential proprietary information of Wright, and will not be reproduced or
disclosed or made available to others without prior written permission of Wright
except to those that have a specific need to know. Consultant will take at least
those measures that Consultant takes to protect its own highly confidential
information. Consultant will reproduce Wright’s proprietary rights notices on
any such approved copies, in the same manner in which such notices were set
forth in or on the original. The authorized uses of Confidential Information are
limited to (A) performing the consulting services described in the Addendum;
(B) supplying Wright with goods or services; or (C) any other purpose Wright may
hereafter authorize in writing. Consultant will immediately notify Wright of
receipt by Consultant or any of his agents of any process, subpoena, demand, or
request by any third party, requiring or requesting the production of
Confidential Information.

 

7. Title. The title to the Confidential Information provided to Consultant by
the Wright, including without limitation any tangible property, will be vested
in Wright. Nothing in this Agreement is intended to grant any rights to the
Consultant under any patent, mask work right or copyright of Wright, nor will
this Agreement grant the Consultant any rights in or to Confidential Information
except as expressly set forth herein.



--------------------------------------------------------------------------------

8. Representations, Warranties and Indemnification.

 

  A. Consultant represents that during the term of this Agreement no business
relationships, employment relationships and consulting obligations of the
Consultant will be a conflict with the obligations to Wright set forth herein,
or involve the disclosure of Confidential Information, and/or interfere with the
performance of Consultant’s obligations under this Agreement.

 

  B. Consultant warrants to Wright that Consultant: (1) has the right to enter
into this Agreement; (2) has no obligations to any other person or organization
that are in conflict with Consultant’s obligations under this Agreement; and
(3) that all Consultant’s work product is and will be original, and will not
infringe the copyrights, trade secrets, rights of privacy or similar proprietary
rights of others.

 

9. Term and Termination.

 

  A. Either Party will have the right to terminate this Agreement upon ten
(10) days written notice to the other Party.

 

  B. This Agreement will automatically expire on June 1, 2016, unless extended
by the mutual written agreement of the Parties.

 

  C. In the event that Consultant accepts full-time employment with or full-time
engagement as an independent contractor of another company or organization or
otherwise engages in his own business on a full-time basis prior to June 1,
2016, this Agreement will automatically expire on the effective date of such
employment or other engagement.

 

  D. The continuing obligations of Consultant under this Agreement with respect
to Confidential Information will survive indefinitely after the termination date
of this Agreement.

 

10. Independent Contractor/No Agency. Nothing in this Agreement may be construed
to establish Wright as an employer and Consultant as an employee, to establish
either party hereto as a partner or agent of the other party, or to create any
other form of legal association that would impose liability upon a party for any
act or omission of the other party or provide a party with the right, power, or
authority to create or impose any duty or obligation on the other party, it
being intended that each party hereto will remain an independent contractor
acting in its own name and for its own account. Consultant agrees that the
Consultant is not entitled to any Wright employee benefits or benefit plans of
any kind, including but not limited to, worker’s compensation insurance,
unemployment insurance, health insurance, life insurance, pension plan or any
other benefit or insurance that Wright provides to its employees. In the event
the United States Internal Revenue Service (“IRS”) makes a determination
contrary to the status of consultant, Consultant will furnish to Wright a
completed and fully executed IRS Form 4669 on or before April 15 of the year
such request is made by Company. The submission of such Form 4669 will not be
deemed to create an employer-employee relationship. Consultant will not take a
position on its income tax return inconsistent with Consultant’s status as an
independent contractor and will cooperate in any inquiry and dispute regarding
Consultant’s status as an independent contractor that may arise from an IRS
audit of Wright.



--------------------------------------------------------------------------------

11. Third-Party Confidential Information. Consultant understands that Wright
does not desire to receive any confidential information in breach of the
Consultant’s obligation to others and agrees that during the term of this
Agreement, Consultant will not disclose to Wright or use in the performance of
services for Wright, any confidential information in breach of the obligations
to any third party.

 

12. Use of Consultant’s Written Materials. Wright will have the right, at no
additional charge, to use, modify, reproduce and prepare derivative works based
on Consultant’s documentation and literature, provided to Wright by Consultant
in connection with the performance of services under this Agreement, including
without limitation, operating and maintenance manuals, technical publications,
prints, drawings, training manuals, sales literature and other similar
materials.

 

13. No Commitment. It is understood that this Agreement does not obligate Wright
to request proposals, bids or estimates from or to enter into contracts or place
orders with Consultant, and does not constitute all of the conditions or terms
of a contract, request, or order from Wright to Consultant. Further conditions
and terms of any such contract, request or order will be agreed upon between
Parties from time to time.

 

14. No Reverse Engineering. Except as expressly provided herein, Consultant will
not (A) reverse engineer or analyze samples furnished by Wright; (B) create
derivatives of such samples for commercial purposes; or (C) file any patent
application containing a claim to any subject matter derived from the
Confidential Information, without the prior written consent of Wright.

 

15. Return of Confidential Information. At any time upon Wright’s request, or
upon the termination of this Agreement, all records and any compositions,
articles, devices, Inventions and other items which disclose or embody
Confidential Information (and all copies thereof) will be promptly returned to
Wright and not retained by Consultant or Consultant representatives in any form.
Analyses, summaries or other writings prepared by Consultant or Consultant
advisors based on the Confidential Information will be promptly destroyed and
all electronic memories data containing Confidential Information, including
archival media, will be promptly purged of such Confidential Information.

 

16. Injunctive Relief. Consultant also agrees that, in the event of any breach
or threatened breach, Wright will be entitled to equitable relief, including
injunctive relief and specific performance without posting a bond. Such relief
will not be exclusive of Wright, but will be in addition to all other remedies.
In the event disclosure is legally compelled, Consultant will provide Wright
with prompt written notice so that Wright can seek appropriate protections and
remedies.



--------------------------------------------------------------------------------

17. Disclaimer. Wright provides Confidential Information disclosed hereunder on
an “AS IS” basis, without warranties of any kind. Without limiting the
foregoing, Wright does not represent or warrant that such Confidential
Information is accurate, complete or current. The disclosure of Confidential
Information is for discussion purposes only. Wright may change the content of
Confidential Information at any time at Wright’s sole discretion.

 

18. Applicable Law and Jurisdiction. The provisions of this Agreement will be
construed and interpreted in accordance with the laws of the State of Tennessee
(without giving effect to the choice of law principles thereof). Wright and
Consultant each hereby (A) agrees that any action, cause of action, claim, or
dispute arising under or relating to this Agreement must be brought only in the
courts of the State of Tennessee, located in the County of Shelby, or the
federal court of the United States located in the Western District of Tennessee;
(B) expressly consents to personal jurisdiction in the State of Tennessee, with
respect to such action, cause of action, claim, or dispute; (C) irrevocably and
unconditionally consents to the exclusive jurisdiction and venue of such courts
for the purposes of enforcing the terms of this Agreement or interpreting any
provision, remedying any breach, or otherwise adjudicating any action, cause of
action, claim, or dispute of or under this Agreement; (D) irrevocably and
unconditionally waives any objection to the jurisdiction and venue required in
this Section 18; and (E) agrees not to plead or claim in any such court that any
such action, cause of action, claim, or dispute has been brought in an
inconvenient forum. Consultant hereby irrevocably appoints the Secretary of
State of the State of Tennessee as his agent for service of any process, summons
or other document related to initiating any action hereunder to enforce the
rights of Wright.

 

19. Miscellaneous. No amendment to this Agreement will be binding upon the
Parties unless it is in writing and executed by both Parties. The failure of
either Party at any time to require performance of any provision of this
Agreement or to exercise any right provided for herein will not be deemed a
waiver of such provision or such right. All waivers must be in writing. Unless
the written waiver contains an express statement to the contrary, no waiver by
either Party of any breach of any provision of this Agreement or of any right
provided for herein will be construed as a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement. All remedies provided for in this
Agreement will be cumulative and in addition to and not in lieu of any other
remedies available to either Party at law, in equity or otherwise. This
Agreement contains the entire understanding and agreement between the Parties
with respect to the subject matter hereof and supersedes all previous
communications, negotiations and agreements, whether oral or written, between
the parties with respect to such subject matter. If any provision or clause of
this Agreement, or the application thereof under certain circumstances is held
invalid, the remainder of this Agreement, or the application of such provision
or clause under other circumstances, will not be affected thereby.

 

20. Export Control. Consultant agrees not to export, directly or indirectly, any
U.S. source technical data acquired from Wright or any products utilizing such
data to countries outside the United States, which export may be in violation of
the United States export laws or regulations.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

By signing below, the Parties acknowledge that they have read, understand, and
agree to be bound by the foregoing Agreement.

 

CONSULTANT       WRIGHT MEDICAL TECHOLOGY, INC.

 

Pascal E.R. Girin

     

 

Robert J. Palmisano

     

President and Chief Executive Officer

 

 

Date

     

 

Date



--------------------------------------------------------------------------------

ADDENDUM

to the

CONSULTING AGREEMENT

NATURE OF CONSULTING SERVICES

At the direction of the Chief Executive Officer of Wright Medical Group, Inc.,
Consultant will provide those services reasonably requested to aid in an orderly
transition of the duties of the Chief Operating Officer of Wright Medical Group,
Inc. and such other duties as the Chief Executive Officer of Wright Medical
Group, Inc. may reasonably request from time to time.

CONSULTANT’S FEE

Wright agrees to pay Consultant a monthly consulting fee in a gross amount equal
to the monthly base salary paid to the Consultant immediately prior to the
Effective Date. Wright and Consultant anticipate that the level of bona fide
services Consultant will perform pursuant to the terms of the Consulting
Agreement will be less than twenty percent (20%) of the average level of bona
fide services performed by Consultant over the thirty-six (36) month period
immediately preceding the effective date of the Consulting Agreement. Invoices
for services will be monthly as work progresses (but in no event later than
ninety (90) days after such services are rendered). Wright will also reimburse
Consultant only for pre-approved travel expense. It is expected that Wright will
pay all direct out-of-pocket expenses in connection with the Consulting
Services, provided that Consultant obtains Wright’s advanced written
authorization before obligating Wright for any such out-of-pocket expenses.

CONSULTANT’S POINT OF CONTACT AT WRIGHT

Consultant’s point of contact at Wright will be Robert J. Palmisano. All
questions regarding this Agreement should be directed to the point of contact.

 